Exhibit 10.1

[Execution Version]

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of July 31, 2009 by and among the parties hereto for the purpose of amending
that certain Credit Agreement dated as of June 12, 2008 (as amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among Emerald Driller Company (“Borrower 1”), Sapphire Driller Company
(“Borrower 2”), Aquamarine Driller Company (“Borrower 3”), Topaz Driller Company
(“Borrower 4”), Vantage Drilling Company and certain subsidiaries of Vantage
Drilling Company party thereto (the “Guarantors”), the lenders from time to time
party thereto (the “Lenders”) referred to therein, Natixis as Facility Agent and
Collateral Agent, and Natixis, BTMU Capital Corporation, and Fortis Bank
S.A./N.V., New York Branch, as Mandated Lead Arrangers and Joint Bookrunners (as
defined in the Credit Agreement).

WHEREAS, pursuant to the Consent and First Amendment to the Credit Agreement
dated as of December 22, 2008, availability of the Term Tranche 3 Commitments,
Term Tranche 4 Commitments, Top-Up Tranche 1 Commitments in excess of
$10,800,000, Top-Up Tranche 2 Commitments, Top-Up Tranche 3 Commitments, Top-Up
Tranche 4 Commitments, and Revolving Commitments in excess of $10,000,000 were
conditioned on receipt of commitments therefor from lenders acceptable to the
Joint Bookrunners, and the Parent and Borrower 3 and/or Borrower 4, as
applicable, were authorized to seek alternative financing for Rig 3 and Rig 4;

WHEREAS, the Parent has arranged for alternative financing for Rig 3 and Rig 4
from third party lenders, and in connection therewith has requested that the
liens with respect to Rig 3 and Rig 4 be released;

WHEREAS, the Mandated Lead Arrangers and the Lenders have agreed to release such
liens, and the Mandated Lead Arrangers, the Lenders, and Borrower 1, Borrower 2,
Borrower 3, and Borrower 4 have agreed to amend the Credit Agreement in
connection therewith, all as described below.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Defined Terms. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning given such term in the
Credit Agreement.

Section 2. Amendment of Credit Agreement.

(a) The first paragraph of the preamble of the Credit Agreement is hereby
amended by replacing it in its entirety with the following:

This Credit Agreement dated as of June 12, 2008 is among Emerald Driller
Company, a Cayman Islands exempted company (“Borrower 1”), Sapphire



--------------------------------------------------------------------------------

Driller Company, a Cayman Islands exempted company (“Borrower 2; together with
Borrower 1, the “Borrowers”), the Guarantors (as defined below), the Lenders,
and Natixis, as Facility Agent and Collateral Agent for the Lenders.

(b) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Aggregate Commitment” in its entirety with the following:

“Aggregate Commitment” means, for any Lender, the sum of such Lender’s Term
Tranche 1 Commitment, Term Tranche 2 Commitment, Top-Up Tranche 1 Commitment,
and Revolving Commitment.

(c) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Aggregate Revolving Commitments” in its entirety with the
following:

“Aggregate Revolving Commitments” means the sum of the aggregate Revolving
Commitments of the Lenders. The Aggregate Revolving Commitments of the Lenders
as of the effective date of the Second Amendment are $10,000,000.

(d) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Aggregate Term Commitments” in its entirety with the following:

“Aggregate Term Commitments” means the sum of the aggregate Term Tranche 1
Commitments and Term Tranche 2 Commitments of the Lenders.

(e) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Aggregate Top-Up Commitments” in its entirety with the following:

“Aggregate Top-Up Commitments” means the sum of the aggregate Top-Up Tranche 1
Commitments of the Lenders.

(f) Section 1.01 of the Credit Agreement is hereby amended by replacing the
pricing grid within the definition of “Applicable Margin” in its entirety with
the following:

 

Rig Status

   Applicable Margin   Prior to the Delivery Date of such Rig or any time that
such Rig is not operating under a Drilling Contract or any time such Rig is
mobilizing for more than one month under a Drilling Contract    5.50 %  After
the Delivery Date of such Rig and when such Rig is operating (including
mobilization of no more than one month) under a Drilling Contract    4.50 % 

 

-2-



--------------------------------------------------------------------------------

Rig Status

   Applicable Margin   After the Delivery Date of such Rig and when such Rig is
operating (including mobilization of no more than one month) under a Drilling
Contract with an initial or committed renewal term equal to or greater than two
years    3.50 % 

(g) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Applicable Maturity Date” in its entirety with the following:

“Applicable Maturity Date” means, with respect to any Tranche, the Rig 1
Maturity Date or the Rig 2 Maturity Date.

(h) Section 1.01 of the Credit Agreement is hereby amended by deleting “Rig 3”
and “Rig 4” from the parenthetical of the definition of “Bidding Entity”.

(i) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Delivery Date” in its entirety with the following:

“Delivery Date” means either the Rig 1 Delivery Date or the Rig 2 Delivery Date,
as the context may require.

(j) Section 1.01 of the Credit Agreement is hereby amended by adding the
following Subsidiaries to the definition of “Excluded Entity”: P2020 Rig Co and
its Subsidiaries, P2021 Rig Co and its Subsidiaries, Vantage Int’l Management
(Caymans), any Charter Entity, and any future Subsidiary of the Parent (other
than a Subsidiary of any other Loan Party) that does not own, charter, manage,
bid for, administer, provide services to or receive services from, or otherwise
enter into transactions with any Loan Party or any assets of any Loan Party.

(k) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Final Maturity Date” in its entirety with the following:

“Final Maturity Date” means the earlier of (a) September 10, 2016 and (b) the
earlier acceleration of all Obligations pursuant to Article VII.

(l) Section 1.01 of the Credit Agreement is hereby amended by removing “Vantage
Int’l Management (Caymans)” from the definition of “Guarantor”.

(m) Section 1.01 of the Credit Agreement is hereby amended by deleting clause
(f) of the definition of “Interest Period” in its entirety.

(n) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following sentence at the end of the definition of “Permitted Operating
Expenses”:

For the avoidance of doubt, Permitted Operating Expenses shall not include any
amounts that would be reported as “General and Administrative” on the Parent’s
consolidated income statement in accordance with GAAP.

 

-3-



--------------------------------------------------------------------------------

(o) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Rig” in its entirety with the following:

“Rig” means either Rig 1 or Rig 2, and “Rigs” means both Rigs collectively.

(p) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Rig Construction Contracts” in its entirety with the following:

“Rig Construction Contracts” means the Rig 1 Construction Contract and the Rig 2
Construction Contract.

(q) Section 1.01 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety: “Revolving Tranche 3 Advance”,
“Revolving Tranche 4 Advance”, “Rig 3 Delivery Date”, “Rig 3 Maturity Date”,
“Rig 4 Delivery Date”, “Rig 4 Maturity Date”, “Term Tranche 3 Advance”, “Term
Tranche 3 Borrowing”, “Term Tranche 3 Commitment”, “Term Tranche 4 Advance”,
“Term Tranche 4 Borrowing”, “Term Tranche 4 Commitment”, “Top-Up Tranche 2
Advance”, “Top-Up Tranche 2 Borrowing”, “Top-Up Tranche 2 Commitment”, “Top-Up
Tranche 3 Advance”, “Top-Up Tranche 3 Borrowing”, “Top-Up Tranche 3 Commitment”,
“Top-Up Tranche 4 Advance”, “Top-Up Tranche 4 Borrowing”, “Top-Up Tranche 4
Commitment”, “Tranche 3 Advances”, “Tranche 4 Advances”, “Tranche 3 Commitment”,
and “Tranche 4 Commitment”.

(r) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Term Advance” in its entirety with the following:

“Term Advance” means any Term Tranche 1 Advance or Term Tranche 2 Advance.

(s) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Term Borrowing” in its entirety with the following:

“Term Borrowing” means any Term Tranche 1 Borrowing or Term Tranche 2 Borrowing.

(t) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Term Commitment” in its entirety with the following:

“Term Commitment” means, for each Lender, such Lender’s Term Tranche 1
Commitment and Term Tranche 2 Commitment.

(u) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Top-Up Advance” in its entirety with the following:

“Top-Up Advance” means any Top-Up Tranche 1 Advance.

 

-4-



--------------------------------------------------------------------------------

(v) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Top-Up Borrowing” in its entirety with the following:

“Top-Up Borrowing” means any Top-Up Tranche 1 Borrowing.

(w) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Top-Up Commitment” in its entirety with the following:

“Top-Up Commitment” means, for each Lender, such Lender’s Top-Up Tranche 1
Commitment.

(x) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Top-Up Tranche 1 Commitment” in its entirety with the following:

“Top-Up Tranche 1 Commitment” means, for each Lender, the commitment of such
Lender to make Top-Up Tranche 1 Advances to Borrower 1 in the maximum aggregate
amount set forth on Annex I opposite such Lender’s name as its Top-Up Tranche 1
Commitment.

(y) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Tranche” in its entirety with the following:

“Tranche” means any Class of Commitments or Advances, whether such Advances or
Commitments are Tranche 1 Advances, Tranche 2 Advances, Tranche 1 Commitments or
Tranche 2 Commitments, as the case may be.

(z) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Tranche 2 Advances” in its entirety with the following:

“Tranche 2 Advances” means any Revolving Tranche 2 Advance or Term Tranche 2
Advance.

(aa) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Tranche 2 Commitments” in its entirety with the following:

“Tranche 2 Commitment” means any Term Tranche 2 Commitment.

(bb) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions of “Charter Entity”, “P2020 Rig Co”, “P2021 Rig Co”,
“Permitted Overhead Expenses”, and “Second Amendment” in appropriate
alphabetical order:

“Charter Entity” means any Subsidiary of the Parent formed for the purpose of
serving as a charter party for Rig 3 or Rig 4, so long as such Subsidiary is not
a charterer or charteree of Rig 1 or Rig 2.

“P2020 Rig Co” means P2020 Rig Co, a Cayman Islands exempted company.

“P2021 Rig Co” means P2021 Rig Co, a Cayman Islands exempted company.

 

-5-



--------------------------------------------------------------------------------

“Permitted Overhead Expenses” means, for the Parent, that portion of amounts
reported as “General and Administrative” on the Parent’s consolidated income
statement in accordance with GAAP which are related to Rig 1 or Rig 2 or for
non-Rig specific purposes, but not to exceed an amount equal to (a) through and
including December 31, 2009, $6,500 per Rig per day, and (b) thereafter, $5,000
per Rig per day. For the avoidance of doubt, amounts included in the Parent’s
consolidated account of General and Administrative expenses which pertain to
overhead other than overhead related to the Emerald Driller and Sapphire Driller
will be excluded.

“Released Amounts” shall have the meaning set forth in the Second Amendment.

“Second Amendment” means the Second Amendment to Credit Agreement dated as of
July 31, 2009 among the Mandated Lead Arrangers, the Lenders, the Borrowers and
the Guarantors.

(cc) Article 2 of the Credit Agreement is hereby amended by deleting Sections
2.01(a)(iii) and (iv), Sections 2.01(b)(ii), (iii) and (iv), Sections
2.05(a)(iii) and (iv), and Sections 2.05(b)(ii), (iii) and (iv).

(dd) Section 2.01(c) of the Credit Agreement is hereby amended by replacing the
Section in its entirety with the following:

(c) Revolving Advances. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to any
Borrower from time-to-time on any Business Day during the period from the Rig 1
Delivery Date until the Final Maturity Date in a maximum amount up to but not to
exceed at any time outstanding its Revolving Commitment; provided however that
the aggregate outstanding principal amount of the sum of (i) all Revolving
Advances plus (ii) the Letter of Credit Exposure shall not exceed at any time
$10,000,000. Each Revolving Borrowing shall be in an aggregate amount not less
than $1,000,000 and in integral multiples thereof. Within the limits of each
Lender’s Revolving Commitment, the Borrowers may from time-to-time borrow,
prepay pursuant to Section 2.07(b) and reborrow under this Section 2.01(c).

(ee) Section 2.03(a) of the Credit Agreement is hereby amended by deleting the
last sentence of the Section in its entirety.

(ff) Section 2.07(c) of the Credit Agreement is hereby amended by inserting the
following clause (vii):

(vii) Second Amendment Mandatory Prepayment. On or before the earlier of
(i) August 24, 2009, and (ii) the receipt by the Parent or any of its Affiliates
of proceeds from a Debt issuance or offering of Equity Interests by the Parent
or any of its Subsidiaries, the Top-Up Tranche 1 Advances shall be prepaid in an
amount equal to $6,900,000. Such prepayment shall be made from amounts then on
deposit in the Debt Service Reserve Account of Borrower 2, to the extent the
amounts on deposit therein exceed 3 months of Debt Service of Borrower 2 as

 

-6-



--------------------------------------------------------------------------------

of such date (provided, that the full amount of such prepayment shall be due and
payable regardless of whether the balance of Borrower 2’s Debt Service Reserve
Account is sufficient therefor) and shall be applied in accordance with
Section 2.07(c)(vi). For the avoidance of doubt, no prepayment premium shall be
due under Section 2.07(d) in connection with such prepayment.

(gg) Section 2.07(d) of the Credit Agreement is hereby amended by replacing the
chart following clause (iii) thereof in its entirety with the following:

 

Period:

  

Prepayment Premium

Percentage

From the Effective Date through the Rig 2 Delivery Date    1.00% Rig 2 Delivery
Date through the third anniversary thereof    0.50% Third anniversary of the Rig
2 Delivery Date and thereafter    No prepayment premium

(hh) Section 2.14(a)(ii) of the Credit Agreement is hereby amended by replacing
the Section in its entirety with the following:

(ii) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed an amount equal to $10,000,000 minus the sum of the aggregate
outstanding principal amount of all Revolving Advances;

(ii) Sections 3.02(d) and (e) of the Credit Agreement are hereby amended by
deleting all references to Tranche 3 and Tranche 4 therefrom.

(jj) Article 3 of the Credit Agreement is hereby amended by deleting Sections
3.02(f) and (g) and Sections 3.03(f), (g) and (h).

(kk) Section 3.04 of the Credit Agreement is hereby amended by replacing the
Section in its entirety with the following:

Section 3.04 Conditions Precedent to Revolving Borrowings. The obligation of
each Lender to make each Revolving Advance as part of each Revolving Borrowing
for each particular Tranche is subject to the conditions precedent that, with
respect to each Tranche of Revolving Advances, the applicable Borrower shall
have complied with the requirements of Section 5.14 and 5.15.

(ll) Section 4.10 of the Credit Agreement is hereby amended by replacing the
Section in its entirety with the following:

Section 4.10 Subsidiaries; Corporate Structure. Schedule 4.10 sets forth as of
the effective date of the Second Amendment a list of all Subsidiaries of the
Parent and, as to each such Subsidiary, the jurisdiction of formation, the
outstanding Equity Interests therein, and the owner thereof. The Equity
Interests indicated to

 

-7-



--------------------------------------------------------------------------------

be owned by the Person on Schedule 4.10 are fully paid and non-assessable and
are owned by the persons indicated on such Schedule, free and clear of all Liens
other than Permitted Liens and Liens granted by Excluded Entities.

(mm) Article IV of the Credit Agreement is hereby amended by inserting the
following Section 4.23 in appropriate numerical order:

Section 4.23 Earnings Account. Amounts deposited into each Earnings Account will
be utilized only as permitted under this Agreement.

(nn) Section 5.04(b)(ii) and Section 5.04(c) of the Credit Agreement are hereby
amended by deleting all references to Tranche 3 Commitments and Tranche 4
Commitments.

(oo) Section 5.06(d) of the Credit Agreement is hereby amended by replacing the
Section in its entirety with the following:

(d) Excess Cash Flow Certificate. (i) As soon as available and in any event not
later than 45 days after the end of each fiscal quarter of each Borrower, a duly
completed Excess Cash Flow Certificate with respect to each Borrower signed by a
Responsible Officer of the Parent; and (ii) on or before August 24, 2009, a duly
completed roll-forward to July 31, 2009, of the Excess Cash Flow Certificate
delivered to the Lenders on July 22, 2009, in form and substance reasonably
acceptable to the Lenders.

(pp) Section 5.06 of the Credit Agreement is hereby amended by renumbering
Section 5.06(n) as Section 5.06(o) and inserting the following new
Section 5.06(n) in appropriate alphabetical order:

(n) Weekly Updates. An update of the cash position and related forecast of the
Parent and of each Borrower to be provided (i) prior to the making of the
prepayment required under Section 2.07(c)(vii), weekly; and (ii) thereafter, on
a bi-weekly basis if required by any Lender.

(qq) Section 5.09(b) of the Credit Agreement is hereby amended by replacing the
Section in its entirety with the following:

(b) Use the proceeds of the Tranche 1 Top-Up Advances for payment of expenses
and obligations related to Rig 1 or Rig 2 or general corporate purposes (other
than payment of expenses and obligations related to Rig 3, Rig 4, or any
drillship).

(rr) Section 5.14(b)(ii) of the Credit Agreement is hereby amended by replacing
the Section in its entirety with the following:

(ii) Retention Account. The applicable Borrower shall establish an interest
bearing account subject to an Account Control Agreement with the Collateral
Agent (such account, the “Retention Account”) into which each Borrower will
transfer promptly upon, and in any event within 1 Business Day of,

 

-8-



--------------------------------------------------------------------------------

receipt in the applicable Earnings Account of any payment under a drilling
contract or otherwise with respect to the operation of a Rig, the amount of such
payment, less an amount equal to the sum of (a) Permitted Operating Expenses for
the applicable Borrower and Rig for the days for which such revenues were
received, as certified by such Borrower in detail reasonably acceptable to the
Facility Agent, (b) Permitted Overhead Expenses attributable to the applicable
Borrower and Rig for the days for which such revenues were received, as
certified by such Borrower in detail reasonably acceptable to the Facility Agent
and (c) any amount needed to cause the Retained Amount (as defined in
Section 7.06(a)) to remain in the applicable Earnings Account to the extent such
amount is (and will be on the next Payment Date, as determined by the Facility
Agent) available at the appropriate level in the cash flow waterfall, to be held
pending the next Payment Date or other applicable payment date provided by this
Agreement and application pursuant to Section 7.06.

(ss) Section 6.02(b) and (c) of the Credit Agreement are hereby amended by
replacing the Sections in their entirety with the following:

(b) unsecured Debt owing by any Loan Party (other than the Parent) to the Parent
or any other Loan Party (other than a Borrower), and unsecured loans of Released
Amounts owing by the Parent to the Borrowers; provided that, in each case
(i) such Debt shall constitute Collateral under the Security Agreement, (ii) be
on terms (including subordination terms) acceptable to the Facility Agent and
(iii) be otherwise permitted under the provisions of Section 6.05;

(c) Guarantees of any Loan Party (other than a Borrower) in respect of Debt
otherwise permitted hereunder of any Loan Party (other than the Parent);

(tt) Section 6.02 of the Credit Agreement is hereby further amended by inserting
the following clause (p):

(p) Guarantees of the Parent of Debt of Excluded Entities and of other
performance or payment obligations of Excluded Entities incurred in the ordinary
course of business, including without limitation obligations of P2020 Rig Co and
P2021 Rig Co under the rig construction contracts for Rig 3 and Rig 4 and the
financings with respect to such rigs; provided that in each case (w) after
giving effect to such transaction on a pro forma basis, the Parent would have
been in compliance with Sections 6.17 through 6.21 as of the end of the most
recent fiscal quarter, (x) such Guarantees are non-recourse to OGIL and its
Subsidiaries and the other Loan Parties (other than the Parent), (y) none of
OGIL, any of its Subsidiaries, or the other Loan Parties (other than the Parent)
shall have any liability whatsoever, whether direct or indirect, contingent or
otherwise with respect to such Guarantees, and (z) the receiver of such
Guarantees shall have no recourse to any assets of, or Equity Interests in, OGIL
or its Subsidiaries or any other Loan Parties (other than the Parent).

 

-9-



--------------------------------------------------------------------------------

(uu) Section 6.03 of the Credit Agreement is hereby amended by adding the
following proviso to the end of such Section:

provided, however, that Aquamarine Driller Company and Topaz Driller Company may
be dissolved.

(vv) Sections 6.04(d) and (e) of the Credit Agreement are hereby amended by
replacing the Sections in their entirety with the following:

(d) Asset Dispositions of Property by any Loan Party (other than a Borrower) to
any other Loan Party (other than the Parent);

(e) the Borrowers may charter, lease or rent Rigs and other equipment in the
ordinary course of business; provided that (i) any Subsidiary of the Parent that
charters Rig 1 or Rig 2 must (A) be a Loan Party and (B) not be a charterer or
charteree of Rig 3 or Rig 4 (or any other rig or vessel other than Rig 1 or Rig
2) and (ii) any such action taken with respect to a Rig is in accordance with
the applicable provisions of this Agreement; and

(ww) Section 6.05(b) of the Credit Agreement is hereby amended by replacing the
Section in its entirety with the following:

(b)(i) Investments by the Parent in any of its Subsidiaries, (ii) Investments of
either Borrower in the other Borrower, (iii) Investments of any Loan Party
(other than a Borrower) in any other Loan Party (other than the Parent), and
(iv) Investments by the Borrowers in the Parent consisting solely of unsecured
loans of Released Amounts;

(xx) Section 6.06 of the Credit Agreement is hereby amended by deleting clause
(e) in its entirety.

(yy) Section 6.10(a) of the Credit Agreement is hereby amended by replacing the
Section in its entirety with the following:

(a) restricts the ability of (i) any Subsidiary (other than an Excluded Entity)
to make Restricted Payments to the Parent or any other Loan Party or to
otherwise transfer property to the Parent or any other Loan Party, (ii) any
Subsidiary of a Loan Party (other than the Parent) to Guarantee the Debt of the
Loan Parties or (iii) the Parent or any Subsidiary of a Loan Party (other than
the Parent) to create, incur, assume or suffer to exist Liens on property of
such Person that would be required to be pledged or granted as Collateral
pursuant to Section 5.12; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of Debt
permitted under Section 6.02(f) or Section 6.02(l) solely to the extent any such
negative pledge relates to the Property financed by or the subject of such Debt;

 

-10-



--------------------------------------------------------------------------------

(zz) Section 6.16 of the Credit Agreement is hereby amended by replacing the
Section in its entirety with the following:

Section 6.16. Capital Expenditures. Expend, or be committed to expend, in excess
of, during each fiscal year set forth below, the amount set forth opposite such
fiscal year (net of reimbursements by customers, reimbursement obligations of
customers, or proceeds of Asset Dispositions used to make such Capital
Expenditures and excluding any Capital Expenditures financed by capital
contributions made by the Parent):

 

Fiscal Year

  

Amount

2009    $2,000,000 per Rig, commencing on the effective date of the Second
Amendment 2010    $2,000,000 per Rig 2011    $3,000,000 per Rig 2012 and
thereafter    $4,000,000 per Rig

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, if any portion of any amount set forth
above is not expended in the fiscal year for which it is permitted above, such
portion not expended may be carried over for expenditure in the next following
fiscal year; and provided, further, if any such amount is so carried over, it
will be deemed used in the applicable subsequent fiscal year before the amount
set forth opposite such fiscal year above.

(aaa) Section 6.17 of the Credit Agreement is hereby amended by replacing the
Section in its entirety with the following:

Section 6.17 Leverage Ratio.

(a) Permit the Leverage Ratio for the Parent and its Subsidiaries on a
consolidated basis at all times beginning June 30, 2010, to be greater than 4.50
to 1.00.

(b) Permit the Leverage Ratio for OGIL and its Subsidiaries on a consolidated
basis at all times beginning March 31, 2010, to be greater than 4.50 to 1.00.

(bbb) Section 6.21 of the Credit Agreement is hereby amended by replacing the
Section in its entirety with the following:

Section 6.21 Fixed Charge Coverage Ratio.

(a) Permit the Fixed Charge Coverage Ratio for the Parent and its Subsidiaries
on a consolidated basis at all times beginning June 30, 2010, to be less than
1.25 to 1.00.

 

-11-



--------------------------------------------------------------------------------

(b) Permit the Fixed Charge Coverage Ratio for OGIL and its Subsidiaries on a
consolidated basis at all times beginning March 31, 2010, to be less than 1.25
to 1.00.

(ccc) Section 7.01 of the Credit Agreement is hereby amended by inserting the
following clause (l):

(l) Debt Service Reserve Account. (i) The funds released from Borrower 2’s Debt
Service Reserve Account in accordance with the Second Amendment are not used as
required by the Second Amendment or (ii) an amount equal to the amount of such
funds is not deposited into the Debt Service Reserve Account of Borrower 2 on or
before the earlier of (i) August 24, 2009, and (ii) the receipt by the Parent or
any of its Affiliates of proceeds from a Debt issuance or offering of Equity
Interests by the Parent or any of its Subsidiaries.

(ddd) Section 7.06(a) of the Credit Agreement is hereby amended by replacing the
Section in its entirety with the following:

(a) So long as no Event of Default has occurred and is continuing, on each
Payment Date or other applicable payment date provided by this Agreement until
the applicable Tranche of Advances have been repaid in full, after payment of
Permitted Operating Expenses and Permitted Overhead Expenses from monies in each
of the Earnings Accounts, funds in the applicable Retention Account and the
applicable Earning Account will be applied in the following priority:

(i) First, to the ratable payment of any fees and other unreimbursed reasonable
expenses for which any Mandated Lead Arranger, any Joint Bookrunner, any Agent
or any Secured Party is to be reimbursed pursuant to this Agreement or any other
Loan Document, in each case that are then due and payable;

(ii) Second, to the payment of all obligations of the Loan Parties owing to any
Swap Counterparty under any Swap Contract, including, if applicable, the Swap
Termination Value, if any, then due and payable;

(iii) Third, to the ratable payment of accrued but unpaid interest on the
applicable Tranche of Advances then due and payable under this Agreement;

(iv) Fourth, to the ratable payment of all principal of the Obligations then due
and payable which relate to the applicable Tranche of Advances and Letters of
Credit and which are owing to the Facility Agent, the Collateral Agent, the
Issuing Banks and the Lenders;

(v) Fifth, to fund the Debt Service Reserve Account such that the aggregate
amount of deposits in the Debt Service Reserve Account are at least equal to
three months of Debt Service of the applicable Tranche of Advances;

 

-12-



--------------------------------------------------------------------------------

(vi) Sixth, to the payment of any prepayment premiums then due and payable with
respect to such applicable Tranche of Advances pursuant to Section 2.07(c)(vi);

(vii) Seventh, to the ratable payment of any other unreimbursed indemnities for
which any Mandated Lead Arranger, any Joint Bookrunner, any Agent or any Secured
Party is to be indemnified pursuant to this Agreement or any other Loan
Document, in each case that are then due and payable;

(viii) Eighth, to the payment of any Permitted Capital Expenditures;

(ix) Ninth, with respect to the Earnings Account for Rig 1 only, not more often
than one time per calendar year unless the Lenders otherwise consent, to the
payment of Debt Service then due and payable by Borrower 2 to the extent
sufficient funds are not then on deposit in Borrower 2’s Earnings Account or
Retention Account;

(x) Tenth, for the retention in the Earnings Account of up to $2,500,000, solely
to the extent necessary to cause the balance in such account to equal $2,500,000
(the “Retained Amount”);

(xi) Eleventh, 100% of the remaining balance (in excess of the Retained Amount)
(the “Excess Cash Flow”) shall be applied as a mandatory prepayment in
accordance with Section 2.07(c)(i); and

(xii) Twelfth, any excess shall be remitted to the Earnings Account.

For the avoidance of doubt, funds on deposit in the Earnings Account must be
utilized solely for payment of the Obligations (or reserve therefor) as required
above, Permitted Operating Expenses, Permitted Overhead Expenses, and to support
Rig 1 and Rig 2, as applicable.

(eee) The Credit Agreement is hereby amended by replacing Exhibit F and Exhibit
L thereto with Exhibit F and Exhibit L hereto.

(fff) The Credit Agreement is hereby amended by replacing Annex I thereto with
Annex I hereto.

(ggg) The Credit Agreement is hereby amended by replacing Schedule 4.10 thereto
with Schedule 4.10 hereto.

Section 3. Agreements and Acknowledgements.

(a) The Lenders agree that on or after the effective date of this Amendment, and
prior to August 19, 2009, the Lenders shall release up to $6,400,000 of the
amounts on deposit in the Debt Service Reserve Account of Borrower 2 to the
Borrowers, on the following terms

 

-13-



--------------------------------------------------------------------------------

and conditions (amounts so released, the “Released Amounts”): (i) the Loan
Parties shall have provided to the Lenders such projections, budgets, and
information regarding the intended application of such funds as shall have been
requested by the Lenders and which shall be satisfactory to the Lenders,
(ii) such funds shall be utilized only in accordance therewith, (iii) such funds
shall be utilized only after the application of all other available funds of the
Parent and its Subsidiaries, and (iv) an amount equal to the aggregate amount of
all Released Amounts shall be deposited by the Borrowers into the Debt Service
Reserve Account of Borrower 2 on or before the earlier of (A) August 24, 2009,
and (B) the receipt by the Parent or any of its Affiliates of proceeds from a
Debt issuance or offering of Equity Interests by the Parent or any of its
Subsidiaries. The Borrowers may loan any Released Amounts to the Parent. The
Borrowers (or either of them) may make no more than 5 requests (in the aggregate
for both Borrowers) for Released Amounts, which requests must (x) be received by
the Facility Agent at least 2 Business Days prior to date on which such amounts
are requested to be released, (y) specify the amount requested to be released,
and (z) include a certification by a Responsible Officer as to the application
of the requested amounts in detail reasonably satisfactory to the Facility
Agent.

(b) In consideration of the release of the Lenders’ Liens with respect to Rig 3
and Rig 4, the amendments provided in this Amendment, and the release of funds
from the Debt Service Reserve Account of Borrower 2 to bridge the Parent’s and
the Borrowers’ liquidity shortfall, fees shall be paid to the Lenders as
follows: (i) an amendment and lien release fee of $100,000 (in the aggregate)
shall be payable upon signing of this Amendment, (ii) an additional amendment
fee, with respect to the Lenders’ agreement in Section 3(a) above, in the amount
of $650,000 (in the aggregate) shall be payable to the Lenders on the earlier of
(A) August 24, 2009, and (B) the receipt by the Parent or any of its Affiliates
of proceeds from a Debt issuance or offering of Equity Interests by the Parent
or any of its Subsidiaries, and (iii) if any amounts are released from Borrower
2’s Debt Service Reserve Account as provided in Section 3(a) above, an
additional fee of $250,000 (in the aggregate) to the Lenders on the earlier of
(i) August 24, 2009, and (ii) the receipt by the Parent or any of its Affiliates
of proceeds from a Debt issuance or offering of Equity Interests by the Parent
or any of its Subsidiaries. For the avoidance of doubt, failure to pay such fees
as and when due hereunder shall constitute an Event of Default as provided in
Section 7.01(a) of the Credit Agreement.

(c) The parties to this Amendment acknowledge and agree that Term Tranche 3
Commitments, Term Tranche 4 Commitments, Top-Up Tranche 1 Commitments in excess
of $10,800,000, Top-Up Tranche 2 Commitments, Top-Up Tranche 3 Commitments,
Top-Up Tranche 4 Commitments, and Revolving Commitments in excess of $10,000,000
are terminated. For the avoidance of doubt, no prepayment premiums due under
Section 2.07(d)(iii) of the Credit Agreement are due in connection with such
terminations.

(d) The Lenders agree and acknowledge that they will release their Liens with
respect to Rig 3 and Rig 4, respectively, in connection with the closing of the
financing of Rig 3 and Rig 4, each such release to be effective simultaneously
with the closing of the financing for the respective rig. In connection
therewith, the Lenders authorize the Facility Agent, and the Facility Agent
agrees to execute, at the Borrowers’ sole expense, the release documents on the
Amendment No. 2 Closing Document List of even date herewith, together with such
other release documents as are reasonably requested by the Borrowers to
effectuate and evidence such releases.

 

-14-



--------------------------------------------------------------------------------

Section 4. Conditions Precedent. This Amendment shall be effective as of the
date first set forth above when each of the following has occurred:

(a) the Facility Agent has received:

(i) counterparts to this Amendment duly executed by the Borrowers, each
Guarantor, the Lenders and the Mandated Lead Arrangers,

(ii) evidence acceptable to the Lenders that agreements with respect to the
novation of the construction contracts for Rig 3 and Rig 4 to P2020 Rig Co and
P2021 Rig Co, respectively, (A) have been executed by the Shipyard, (B) have
been delivered to the Facility Agent’s counsel under acceptable escrow terms,
and (C) provide for releases of OGIL satisfactory to the Lenders;

(iii) delivery of such reports and reconciliations as may be required by the
Lenders with respect to the application of amounts from the Earnings Accounts
prior to the date of this Amendment; and

(iv) all items on the Amendment No. 2 Closing Document List of even date
herewith, except to the extent otherwise noted thereon, in form and substance
satisfactory to the Facility Agent.

(b) all outstanding legal fees owing to counsel to the Facility Agent, to the
extent invoiced, shall have been paid in full.

(c) the representations and warranties set forth in this Amendment shall be true
and correct as of the effective date hereof.

(d) the $100,000 amendment fee described in Section 3(b) of this Amendment has
been received by the Lenders.

Section 5. Representations and Warranties. Each Borrower and each Guarantor
hereby jointly and severally represent and warrant that, as of the date of this
Amendment:

(a) The execution, delivery and performance of this Amendment, and of the Credit
Agreement as amended by this Amendment, are within the power and authority of
each Borrower and each Guarantor and have been duly authorized by appropriate
proceedings.

(b) The execution, delivery, and performance by each Borrower and each Guarantor
of this Amendment and the consummation of the transactions contemplated hereby
(i) have been duly authorized by all necessary organizational action, (ii) do
not and will not (A) contravene the terms of any Loan Party’s organizational
documents, (B) violate any Legal Requirement, or (C) conflict with or result in
any material breach or contravention of, or the creation of any Lien under
(1) any material indenture, instrument or agreement to which any Loan Party is a
party or is subject, or by which it, or its Property, is bound or (2) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Loan Party or its property is subject.

 

-15-



--------------------------------------------------------------------------------

(c) This Amendment constitutes the legal, valid and binding obligation of the
Loan Parties, enforceable against each Loan Party in accordance with its terms,
except as such enforceability may be limited by an applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium, or similar law
affecting creditors’ rights generally or general principals of equity.

(d) The representations and warranties contained in Article IV of the Credit
Agreement and in each other Loan Document are true and correct on and as of the
date first written above, as though made on, and as of such date (other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain true and correct as of such earlier date).

(e) No event has occurred and is continuing which constitutes a Default, an
Event of Default or both.

Section 6. Reaffirmation of Guaranty and Liens; Acknowledgment of Debt Amounts.

(a) Each Guarantor (i) is party to the Credit Agreement, guaranteeing payment of
the Obligations, (ii) has reviewed the Amendment and (iii) waives any defense
arising by reason of any disability, lack of organizational authority or power,
or other defense of any Borrower or any other guarantor of the Obligations, and
agrees that according to its terms Article VIII of the Credit Agreement will
continue in full force and effect to guaranty the Obligations under the Loan
Documents, as the same may be amended, supplemented, or otherwise modified, and
such other amounts in accordance with the terms of Article VIII of the Credit
Agreement.

(b) Each Loan Party (i) is a party to certain Security Documents securing and
supporting the Obligations, (ii) has reviewed the Amendment and (iii) waives any
defense arising by reason of any disability, lack of organizational authority or
power, or other defense of the Borrower or any other guarantor of the
Obligations, and agrees that according to their terms the Security Documents to
which they are party will continue in full force and effect to secure the
Obligations under the Loan Documents, as the same may be amended, supplemented,
or otherwise modified, and (iv) acknowledges, represents, and warrants that the
liens and security interests created by the Security Documents are valid and
subsisting and create a first priority perfected security interest subject to
Permitted Liens.

(c) The delivery of this Amendment does not indicate or establish a requirement
that any Loan Document requires any Guarantor’s approval of amendments to the
Credit Agreement, but has been furnished to the Facility Agent and the Lenders
as a courtesy at the Facility Agent’s request.

(d) The Loan Parties agree and acknowledge that, as of the date hereof, (i) the
aggregate outstanding principal amount of the Term Tranche 1 Advances is
$78,000,000; (ii) the aggregate outstanding principal amount of the Top-Up
Tranche 1 Advances is $9,468,375; (iii) the aggregate outstanding principal
amount of the Term Tranche 2 Advances is $80,000,000; and (iv) the aggregate
outstanding principal amount of the Revolving Advances is $10,000,000.

 

-16-



--------------------------------------------------------------------------------

Section 7. Effect on Credit Documents.

(a) Except as amended herein, the Credit Agreement and the Loan Documents remain
in full force and effect as originally executed, and nothing herein shall act as
a waiver of any of the Mandated Lead Arrangers’ or Lenders’ rights under the
Loan Documents, as amended.

(b) This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment may be a Default
or Event of Default under other Loan Documents.

Section 8. RELEASE OF CLAIMS.

(a) TO INDUCE THE FACILITY AGENT, THE MANDATED LEAD ARRANGERS, THE JOINT BOOK
RUNNERS AND THE LENDERS TO AGREE TO THE TERMS OF THIS AMENDMENT, INCLUDING THE
CONSENTS PROVIDED HEREIN, EACH LOAN PARTY HEREBY (A) REPRESENTS AND WARRANTS
THAT, AS OF THE DATE OF THIS AMENDMENT, THERE ARE NO CLAIMS OR OFFSETS AGAINST
OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND
WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES, OR COUNTERCLAIMS, WHETHER
KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF THIS AMENDMENT, (B) RELEASES AND
FOREVER DISCHARGES THE RELEASED PERSONS (AS HEREINAFTER DEFINED) FROM ANY AND
ALL RELEASED CLAIMS (AS HEREINAFTER DEFINED), AND (C) COVENANTS NOT TO ASSERT
(AND NOT TO ASSIST OR ENABLE ANY OTHER PERSON TO ASSERT) ANY RELEASED CLAIM
AGAINST ANY RELEASED PERSON. THE LOAN PARTIES ACKNOWLEDGE AND AGREE THAT SUCH
RELEASE IS A GENERAL RELEASE OF ANY AND ALL RELEASED CLAIMS THAT CONSTITUTES A
FULL AND COMPLETE SATISFACTION FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THE RELEASED CLAIMS, ALL OF WHICH ARE
HEREIN COMPROMISED AND SETTLED.

(b) As used herein, “Released Claims” means any and all actions, causes of
action, judgments, executions, suits, debts, claims, demands, controversies,
liabilities, obligations, damages and expenses of any and every character
(whether known or unknown, liquidated or unliquidated, absolute or contingent,
acknowledged or disputed, direct or indirect), at law or in equity, of
whatsoever kind or nature (including claims of usury), whether heretofore or
hereafter accruing, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Persons prior to and including the
date hereof that in any way directly or indirectly arise out of or in any way
are connected to (a) any of the Loan Documents or any default or event of
default thereunder, (b) any negotiation, discussion, enforcement action,
agreement or failure to agree related to any Loan Document or any default or
event of default thereunder, or

 

-17-



--------------------------------------------------------------------------------

(c) any action, event, occurrence, or omission otherwise related to the rights,
duties, obligations and relationships among the various Loan Parties, Facility
Agent, Mandated Lead Arrangers, Joint Bookrunners and Lenders.

(c) As used herein, “Released Persons” means the Facility Agent, Mandated Lead
Arrangers, Joint Bookrunners and Lenders, together with their respective
employees, agents, attorneys, officers, partners, shareholders, accountants,
consultants, directors, and Affiliates, and their respective successors and
assigns.

Section 9. Governing Law. This Amendment shall be construed in accordance with
the laws of the State of New York and the applicable laws of the United States
of America.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
of an executed counterpart of this Amendment shall be deemed to constitute due
and sufficient delivery of such counterpart.

[Signature pages follow]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers as of the first day and year written
above.

 

BORROWERS: EMERALD DRILLER COMPANY By:  

/s/ Paul A. Bragg

  Paul A. Bragg   Chief Executive Officer SAPPHIRE DRILLER COMPANY By:  

/s/ Paul A. Bragg

  Paul A. Bragg   Chief Executive Officer AQUAMARINE DRILLER COMPANY* By:  

/s/ Paul A. Bragg

  Paul A. Bragg   Chief Executive Officer TOPAZ DRILLER COMPANY* By:  

/s/ Paul A. Bragg

  Paul A. Bragg   Chief Executive Officer

 

* Signing as a Borrower for purposes of effectiveness of this Amendment, but
agreeing and acknowledging that hereafter it shall not be a “Borrower” under the
Credit Documents.

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS: VANTAGE DRILLING COMPANY By:  

/s/ Paul A. Bragg

  Paul A. Bragg   Chief Executive Officer OFFSHORE GROUP INVESTMENT LIMITED By:
 

/s/ Paul A. Bragg

  Paul A. Bragg   Chief Executive Officer VANTAGE ENERGY SERVICES, INC. By:  

/s/ Paul A. Bragg

  Paul A. Bragg   Chief Executive Officer VANTAGE INTERNATIONAL MANAGEMENT CO.
By:  

/s/ Paul A. Bragg

  Paul A. Bragg   Chief Executive Officer VANTAGE INTERNATIONAL PAYROLL CO. By:
 

/s/ Paul A. Bragg

  Paul A. Bragg   Chief Executive Officer

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

VANTAGE DRILLER I CO By:  

/s/ Paul A. Bragg

  Paul A. Bragg   Chief Executive Officer VANTAGE DRILLER II CO By:  

/s/ Paul A. Bragg

  Paul A. Bragg   Chief Executive Officer VANTAGE DRILLER III CO By:  

/s/ Paul A. Bragg

  Paul A. Bragg   Chief Executive Officer VANTAGE HOLDING HUNGARY KFT By:  

/s/ Chris Celano

Name:  

Chris Celano

Title:  

Director

By:  

/s/ Julia Varga

Name:  

Julia Varga

Title:  

Managing Director

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

VANTAGE DRILLING NETHERLANDS B.V. By:  

/s/ Chris Celano

Name:  

Chris Celano

Title:  

Director

By:   illegible Name:   illegible Title:   illegible

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

AGENT: NATIXIS, as Facility Agent and Collateral Agent By:  

/s/ Amelie Zucchi

Name:  

Amelie Zucchi

Title:  

Middle Officer

By:  

/s/ Frederic Neouze

Name:  

Frederic Neouze

Title:  

Vice President

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

MANDATED LEAD ARRANGERS AND JOINT BOOKRUNNERS: NATIXIS By:  

/s/ Amelie Zucchi

Name:  

Amelie Zucchi

Title:  

Middle Officer

By:  

/s/ Frederic Neouze

Name:  

Frederic Neouze

Title:  

Vice President

FORTIS BANK S.A./N.V., NEW YORK BRANCH By:  

/s/ Svein Engh

Name:  

Svein Engh

Title:  

Managing Director

By:  

/s/ K. De Lathowwes

Name:  

K. De Lathowwes

Title:  

Director

BTMU CAPITAL CORPORATION By:  

/s/ Kathleen M. Hall

Name:  

Kathleen M. Hall

Title:  

Senior Vice President

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDERS: NATIXIS By:  

/s/ Amelie Zucchi

Name:  

Amelie Zucchi

Title:  

Middle Officer

By:  

/s/ Frederic Neouze

Name:  

Frederic Neouze

Title:  

Vice President

FORTIS BANK S.A./N.V., NEW YORK BRANCH By:  

/s/ Svein Engh

Name:  

Svein Engh

Title:  

Managing Director

By:  

/s/ K. De Lathowwes

Name:  

K. De Lathowwes

Title:  

Director

BTMU CAPITAL CORPORATION By:  

/s/ Kathleen M. Hall

Name:  

Kathleen M. Hall

Title:  

Senior Vice President

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

HSH NORDBANK AG NEW YORK

BRANCH, acting through its International

Banking Facility

By:  

/s/ Hugh Baker

Name:  

Hugh Baker

Title:  

Senior Vice President

By:  

/s/ Steffen Gerjets

Name:  

Steffen Gerjets

Title:  

Vice President

 

Signature Page to Second Amendment to Credit Agreement